Non-Dispersive Infrared (NDIR) sensor integrated with a hydrogen sensor
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: Paragraph 0042 recites ‘tunnel102’ instead of ‘tunnel 102’, and paragraph 0041 recites ‘millimeter(mm)’ instead of ‘millimeter (mm)’.
Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the items 504, and 510 paragraphs [0050] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cong (CN216350333), in view of, Frodl (US 2008/0116378).

          Cong teaches:         

          In regards to claim 1, Cong teaches an integrated sensor comprising: (abstract; fig. 1, ‘NDIR gas sensor’)

          a first gas sensor configured to measure a first gas, wherein the first gas sensor is an optical sensor and the optical sensor defines an optical cavity; and (2, 6, 8 fig. 1, ‘infrared light source’, ‘infrared detector’, ‘optical cavity’, ‘NDIR gas sensor’)

          Cong does not teach:

          a second gas sensor configured to measure a second gas, the second gas being different from the first gas, wherein the second gas sensor is disposed within the optical cavity of the first gas sensor.  


          Frodl teaches:

          a second gas sensor configured to measure a second gas, the second gas being different from the first gas, wherein the second gas sensor is disposed within the optical cavity of the first gas sensor. (abstract; 106 para(s) 0040-0051;102, 108, 112, 138, 140 fig(s) 6-8, 11, ‘light conducting body H2 sensor’, ‘first detector’, ‘transmission filter’, ‘detector unit’; ‘combines a hydrogen sensor with an NDIR sensor for polar gases para 0048’)

            It would have been obvious before the effective filing date of the invention to combine the ‘NDIR sensor’ of Cong with the ‘hydrogen sensor and combined sensor arrangement’ of Frodl in order to provide a device that comprises an integrated circuit for measuring gas types or concentration or both that is cost effective and implements low power consumption.


          In regards to claim 2, Cong teaches an integrated sensor of claim 1, (see claim rejection 1) wherein the optical cavity of the first gas sensor comprises a region having a low optical intensity of radiations when the first gas sensor is operated to measure the first gas.  (abstract; fig. 1, ‘NDIR gas sensor’; para(s) 0040-0051)



          In regards to claim 3, Cong teaches an integrated sensor of claim 2, (see claim rejection 2) wherein the first gas sensor comprises a Printed Circuit Board Assembly (PCBA) placed within the region of the optical cavity having low optical intensity, (fig(s) 1-2 Frodl teaches and the second gas sensor mounted on the PCBA.  (abstract; 106 para(s) 0040-0051;102, 108, 112, 138, 140 fig(s) 6-8, 11, ‘light conducting body H2 sensor’, ‘first detector’, ‘transmission filter’, ‘detector unit’; ‘combines a hydrogen sensor with an NDIR sensor for polar gases para 0048’)



          In regards to claim 4, Cong teaches an integrated sensor of claim 1, (see claim rejection 1) Frodl teaches wherein the second gas sensor is a hydrogen gas sensor.   (abstract; 106 para(s) 0040-0051;102, 108, 112, 138, 140 fig(s) 6-8, 11, ‘light conducting body H2 sensor’, ‘first detector’, ‘transmission filter’, ‘detector unit’; ‘combines a hydrogen sensor with an NDIR sensor for polar gases para 0048’)



          In regards to claim 5, Cong teaches an integrated sensor of claim 4, (see claim rejection 4) Frodl teaches wherein the hydrogen gas sensor is at least one of a small solid-state electrochemical sensor or a Metal Oxide Semiconductor (MOS) sensor.  (‘combines a hydrogen sensor with an NDIR sensor for polar gases para 0048’; ; para(s) 0040-0051)



          In regards to claim 6, Cong teaches an integrated sensor of claim 1, (see claim rejection 1) Frodl teaches wherein the first gas sensor is a Non-Dispersive Infrared (NDIR) sensor. ‘combines a hydrogen sensor with an NDIR sensor for polar gases para 0048’)
  


          In regards to claim 11, Cong teaches a Non-Dispersive Infrared (NDIR) sensor for measuring a first gas, wherein the NDIR sensor defines an optical cavity, the NDIR sensor comprising: (abstract; fig. 1, ‘NDIR gas sensor’)
 

          a printed circuit board assembly (PCBA) disposed within the optical cavity of the NDIR sensor, wherein the PCBA comprises: (2, 3, 6, 8 fig. 1, ‘infrared light source’, ‘circuit board’, ‘infrared detector’, ‘optical cavity’, ‘NDIR gas sensor’)


          a gas sensor mounted on the PCBA, (2, 3, 6, 8 fig. 1, ‘infrared light source’, ‘circuit board’, ‘infrared detector’, ‘optical cavity’, ‘NDIR gas sensor’)

          Frodl teaches the gas sensor configured to measure a second gas, wherein the second gas is different from the first gas.  (abstract; 106 para(s) 0040-0051;102, 108, 112, 138, 140 fig(s) 6-8, 11, ‘light conducting body H2 sensor’, ‘first detector’, ‘transmission filter’, ‘detector unit’; ‘combines a hydrogen sensor with an NDIR sensor for polar gases para 0048’)


          In regards to claim 12, Cong teaches a NDIR sensor of claim 11, (see claim rejection 11) Frodl teaches wherein the gas sensor is a hydrogen gas sensor. (abstract; 106 para(s) 0040-0051;102, 108, 112, 138, 140 fig(s) 6-8, 11, ‘light conducting body H2 sensor’, ‘first detector’, ‘transmission filter’, ‘detector unit’; ‘combines a hydrogen sensor with an NDIR sensor for polar gases para 0048’)
  

          In regards to claim 13, Cong teaches a NDIR sensor of claim 12, (see claim rejection 12) Frodl teaches wherein the hydrogen gas sensor is at least one of a small solid- state electrochemical sensor or a Metal Oxide Semiconductor (MOS) sensor. (‘combines a hydrogen sensor with an NDIR sensor for polar gases para 0048’; ; para(s) 0040-0051) 


          In regards to claim 14, Cong teaches a NDIR sensor of claim 11, (see claim rejection 11) Frodl teaches wherein the optical cavity comprises a region having a low optical intensity of radiations when the NDIR sensor is operated to measure the first gas. (abstract; fig. 1, ‘NDIR gas sensor’; para(s) 0040-0051)
 

          In regards to claim 15, Cong teaches a NDIR sensor of claim 14, (see claim rejection 14) wherein the PCBA is disposed within the region of the optical cavity having low optical intensity. (fig(s) 1-2 Frodl teaches abstract; 106 para(s) 0040-0051;102, 108, 112, 138, 140 fig(s) 6-8, 11, ‘light conducting body H2 sensor’, ‘first detector’, ‘transmission filter’, ‘detector unit’; ‘combines a hydrogen sensor with an NDIR sensor for polar gases para 0048’)
  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cong (CN216350333), in view of, Frodl (US 2008/0116378), in further view of, Fischer (US 2005/0259262).

          Cong and Frodl teach:

          In regards to claim 16, Cong and Frodl teaches a NDIR sensor of claim 11, (see claim rejection 11)

          wherein the optical cavity is coated with gold.  

         Cong and Frodl do not teach:

          wherein the optical cavity is coated with gold.  

          Fischer teaches:

          wherein the optical cavity is coated with gold.  (para 0022, ‘the use of reflective material as a coating concave mirrors 116, 118 in cylindrical tubes 120, 122 such as gold is known’ (see figure 1))

            It would have been obvious before the effective filing date of the invention to combine the ‘NDIR sensor’ of Cong, the ‘hydrogen sensor and combined sensor arrangement’ of Frodl with the ‘gas sensor’ of Fischer in order to provide a device that comprises an integrated circuit for measuring gas types or concentration or both that is cost effective and implements low power consumption.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cong (CN216350333), in view of, Frodl (US 2008/0116378), in further view of, Liu (WO 2019/228407).

          Cong and Frodl teaches:

          In regards to claim 8, Cong and Frodl teach an integrated sensor of claim 1 (see claim rejection 1) 

          Cong and Frodl do not teach:

          comprising a housing and a turret, wherein the turret is disposed on a top portion of the housing. 

         Liu teaches:


          comprising a housing and a turret, wherein the turret is disposed on a top portion of the housing. (‘discloses a structure with a metal filter 6 similar to a turret optical element to prevent dust , and a solid cylinder in a housing figure’)

            It would have been obvious before the effective filing date of the invention to combine the ‘NDIR sensor’ of Cong, the ‘hydrogen sensor and combined sensor arrangement’ of Frodl with the ‘gas sensor probe’ of Liu in order to provide a device that comprises an integrated circuit for measuring gas types or concentration or both that is cost effective and implements low power consumption.


          In regards to claim 9, Cong and Frodl teaches an integrated sensor of claim 8, (see claim rejection 8) Liu teaches wherein the turret comprises a dust cover disposed on a top portion of the turret. (‘discloses a structure with a metal filter 6 similar to a turret optical element to prevent dust, and a solid cylinder in a housing figure’) 


          In regards to claim 10, Cong and Frodl teaches an integrated sensor of claim 9, (see claim rejection 9) wherein the turret further comprises an elastomer seal positioned beneath the dust cover. (‘discloses a structure with a metal filter 6 similar to a turret optical element to prevent dust on top of a solid cylinder in a housing figure 7 which is sealed’) 

          In regards to claim 18, Cong and Frodl teaches a NDIR sensor of claim 11 comprising a housing and a turret, Liu teaches wherein the turret is disposed on a top portion of the housing. (‘discloses a structure with a metal filter 6 similar to a turret optical element to prevent dust, and a solid cylinder in a housing figure’)   


          In regards to claim 19, Cong and Frodl teaches a NDIR sensor of claim 18, Liu teaches wherein the turret comprises a dust cover disposed on a top portion of the turret. (‘discloses a structure with a metal filter 6 similar to a turret optical element to prevent dust, and a solid cylinder in a housing figure’)   


          In regards to claim 20, Cong and Frodl teaches a NDIR sensor of claim 19, Liu teaches wherein the turret further comprises an elastomer seal positioned beneath the dust cover. (‘discloses a structure with a metal filter 6 similar to a turret optical element to prevent dust on top of a solid cylinder in a housing figure 7 which is sealed’) 


Allowable Subject Matter

Claim(s) 7, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852